DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 9, 10, 13, 17 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Caveney, US 2016/0146618 A1 (Caveney hereinafter).
Here is how the reference teaches the claims.
Regarding claim 9, Caveney discloses an apparatus for a teleoperable vehicle ((A computer-implemented method for the automated driving of a vehicle. The method may include coordinating a planned vehicle path using a path planner application; see Caveney, abstract), the apparatus comprising:

a memory having processor-executable instructions stored therein to be executed
by the processor (memory for storing data and program instructions used by the one or more processors. The one or more processors may be configured to execute instructions stored in the memory; see Caveney, paragraph [0009]),
wherein the processor-executable instructions cause the apparatus to:
send a teleoperation service request towards a teleoperation application (TOApplication) apparatus (The system may send a command to one or more vehicle systems to control the vehicle to follow the planned vehicle path. Periodically, the system may determine whether the path planner application is meeting a threshold performance level. If the path planner application is not meeting the threshold performance level, the system may send a command to the one or more vehicle systems to control the vehicle to initiate a temporary and irregular full vehicle movement to alert a driver of the vehicle; see Caveney, paragraph [0009]); and
control a route to be followed by the teleoperable vehicle based on information from the TOApplication apparatus (The method may include sending a command to one or more vehicle systems to control the vehicle to follow the planned vehicle path; see Caveney, paragraph [0010]).
Regarding claim 10, Caveney discloses wherein the teleoperation service request comprises a set of teleoperation configurations (With reference to step 420 of the method 400, the automated driving system can send a command to one or more vehicle systems, such as the vehicle systems 118 shown in FIG. 1, to control and direct the 
Regarding claim 13, Caveney discloses a method applied to an apparatus for a teleoperable vehicle (A computer-implemented method for the automated driving of a vehicle. The method may include coordinating a planned vehicle path using a path planner application; see Caveney, abstract), the method comprising:
sending a teleoperation service request towards a teleoperation application (TOApplication) apparatus (The system may send a command to one or more vehicle systems to control the vehicle to follow the planned vehicle path. Periodically, the system may determine whether the path planner application is meeting a threshold performance level. If the path planner application is not meeting the threshold performance level, the system may send a command to the one or more vehicle systems to control the vehicle to initiate a temporary and irregular full vehicle movement to alert a driver of the vehicle; see Caveney, paragraph [0009]); and
controlling a route to be followed by the teleoperable vehicle based on information from the TOApplication apparatus (The method may include sending a command to one or more vehicle systems to control the vehicle to follow the planned vehicle path; see Caveney, paragraph [0010]).
Regarding claim 17, Caveney discloses wherein the teleoperation service request comprises a set of teleoperation configurations (With reference to step 420 of the 
Regarding claim 20, Caveney discloses a non-transitory computer-readable storage medium having processor executable instructions stored therein to be executed by a processor of an apparatus for a teleoperable vehicle, wherein the processor-executable instructions cause the apparatus to implement the method according to claim 13 (The memory 104 can also include an operating system 110 and installed applications 112, with the installed applications 112 including programs that permit the CPU 102 to perform the automated driving methods described below. The computing device 100 can also include secondary, additional, or external storage 114, for example, a memory card, flash drive, or any other form of computer readable medium.
The installed applications 112 can be stored in whole or in part in the external storage 114 and loaded into the memory 104 as needed for processing; see Caveney, paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-8, 11-12, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 2019/0364492 A1 (Azizi hereinafter), in view of Shaw et al., US 2018/0287891 A1 (Shaw hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Azizi discloses a network operator apparatus (FIG. 1 shows an exemplary radio communication system including terminal devices, terminal devices also acting as access nodes, wireless links and standards, network access nodes, servers, gateways/interchanges and backbone infrastructures in accordance with some aspects; see Azizi, paragraph [0005]), comprising:
a processor (FIG. 61 shows an exemplary method of operating a network processor in accordance with some aspects; see Azizi, paragraph [0065]); and
a memory having processor-executable instructions stored therein to be executed by the processor (Example 3951 is a device including a processor and a memory storing instructions that, when executed by the processor, cause the processor to perform a method of any preceding example.; see Azizi, paragraph [6266]), …
receive, from a teleoperation application (TOApplication) apparatus (FIG. 142 shows an exemplary message sequence chart illustrating a message exchange between a terminal device and a core network for network slice selection in accordance with some aspects; see Azizi, paragraph [0146]. Also see paragraph [0092], “FIG. 88 shows an exemplary network scenario using planned routes of autonomous moving devices in accordance with some aspects”), a slice configuration request comprising a quality-of-service (QoS) for the at least one route (For example, as detailed above terminal device 
configure the network slice to support the QoS for the at least one route (The radio communication network may then utilize the service profile key to select a suitable network 'slice' for the terminal device to utilize. As will be detailed, in network slicing architectures the infrastructure of a single network may be logically divided into multiple separate network 'slices' that each form a virtual end-to-end network that is tailored to support specific services based on the resources logically assigned to each slice; see Azizi, paragraph [1237]. Also see paragraph [1249], “The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key”).
Regarding claim 2, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:
monitor the network slice by monitoring performance indicators corresponding to the supported QoS (The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best 
Regarding claim 3, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:
notify the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 4, Azizi discloses wherein the processor-executable instructions further cause the network operator apparatus to:
gather at least one of ongoing or historical monitoring data of the network slice (prediction engine 9600 may first obtain a historical sequence of radio conditions and other context information in 10010; see Azizi, paragraph [1037]);
predict a change in the QoS supported by the network slice, based on the at least one of ongoing or historical monitoring data of the network slice (Local learning module 9606 of prediction engine 9600 may then apply a predictive algorithm (e.g., as executable instructions) to the historical sequence of radio conditions and the other context information in 10020 to obtain a predicted sequence of radio conditions; see Azizi, paragraph [1038]); and
notify the TOApplication apparatus about the predicted change (Local learning module 9606 may then provide the predicted sequence of radio conditions to decision module 9612 of decision engine 9610. Decision module 9612 may then control radio activity at baseband modem 9206 based on the predicted sequence of radio conditions in 10030; see Azizi, paragraph [1039]).
Regarding claim 5, Azizi discloses a teleoperation application (TOApplication) apparatus (FIG. 84 shows an exemplary internal configuration of an autonomous moving device in accordance with some aspects; see Azizi, paragraph [0088]), comprising:
a processor (see Azizi, Fig. 3, element 308): and
a memory having processor-executable instructions stored therein to be executed by the processor (As shown in FIG. 3, terminal device 200 may include antenna system 
receive a teleoperation service request from the teleoperable vehicle (each of autonomous moving devices 8204-8210 may also provide planned movement paths to network access node 8212; see Azizi, paragraph [0971]. Also see Fig. 85, steps 8502 and 8506),
wherein the teleoperation service request comprises a set of teleoperation configurations (a management application may identify which applications are installed on the terminal device and/or which applications are frequently used by a user and evaluate the QoS requirements of the identified applications and associated services to determine a 'service profile key' that characterizes the collective QoS requirements of the applications of the terminal device; see Azizi, paragraph [1237]. Also see paragraph [1274], “Numerous variations with different QoS requirements indicated by the service profile key and different QoS provided by network slices 14008-14012 (including more network slices) are also within the scope of this disclosure”);
map each teleoperation configuration of the set of teleoperation configurations to a respective quality-of-service (QoS) to obtain a QoS set (As indicated above, terminal 
send a slice configuration request to the network operator apparatus (As shown in FIG. 25, in 2510, control module 2610 may broadcast channel configuration information that specifies multiple channel instances, which may include channel configuration information for channel instances provided by network access node 2002 in addition to channel instances provided by other network access nodes, such as network access node 2004 and network access node 2006; see Azizi, paragraph [0631]), the slice configuration request comprising a QoS of the QoS set (a radio access network may provide multiple paging/control/random access channels, or multiple 'channel instances', that are each tailored to different needs, … terminal devices may also consider latency and reliability requirements when selecting channel instances.
Some aspects may be applied with control, paging, and/or random access channels, where multiple of each may be provided that are each tailored for different power-efficiency, reliability, and latency characteristics; see Azizi, paragraph [0565]).
Regarding claim 6, Azizi discloses wherein each teleoperation configuration of the set, of teleoperation configurations is valid for a pre-defined time period (In the exemplary scenarios of FIGS. 152 and 153, control module 13810 may utilize a timer to define the priority service period. In other aspects, the priority service period may be based on location or movement parameters, For example, processing module 15102 may provide 
Regarding claim 7, Azizi discloses wherein the processor-executable instructions further cause the TOApplication apparatus to:
receive, from the network operator apparatus, a notification about the network slice, notifying the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 8, Azizi discloses wherein the processor-executable instructions further cause the TOApplication apparatus which is configured to:

Regarding claim 11, Azizi discloses a method applied to a network operator apparatus (FIG. 1 shows an exemplary radio communication system including terminal devices, terminal devices also acting as access nodes, wireless links and standards, network access nodes, servers, gateways/interchanges and backbone infrastructures in accordance with some aspects; see Azizi, paragraph [0005]), the method comprising: …
receiving, from a teleoperation application (TOApplication) apparatus (FIG. 142 shows an exemplary message sequence chart illustrating a message exchange between a terminal device and a core network for network slice selection in accordance with some aspects; see Azizi, paragraph [0146]. Also see paragraph [0092], “FIG. 88 shows an exemplary network scenario using planned routes of autonomous moving devices in accordance with some aspects”) a slice configuration request comprising a quality-of-service (QoS) for the at least one route (For example, as detailed above terminal device 13602 may be configured to request a dedicated network bearer (e.g., with a bearer resource allocation request in an LTE setting) with a specific QoS class from core 
configuring the network slice to support the QoS for the at least one route (The radio communication network may then utilize the service profile key to select a suitable network 'slice' for the terminal device to utilize. As will be detailed, in network slicing architectures the infrastructure of a single network may be logically divided into multiple separate network 'slices' that each form a virtual end-to-end network that is tailored to support specific services based on the resources logically assigned to each slice; see Azizi, paragraph [1237]. Also see paragraph [1249], “The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key”).
Regarding claim 12, Azizi discloses a method applied to a teleoperation application (TOApplication) apparatus (FIG. 84 shows an exemplary internal configuration of an autonomous moving device in accordance with some aspects; see Azizi, paragraph [0088]), the method comprising: … 
receiving a teleoperation service request from the teleoperable vehicle (each of autonomous moving devices 8204-8210 may also provide planned movement paths to network access node 8212; see Azizi, paragraph [0971]. Also see Fig. 85, steps 8502 
mapping each teleoperation configuration of the set of teleoperation configurations to a respective quality-of-service (QoS) to obtain a QoS set (As indicated above, terminal device 1502 may identify data of certain data bearers and map such data to specific receivers according to the QoS requirements of each data bearer. Accordingly, mapping module 4502 may be configured to receive data provided by RF transceiver 1604 and to map such data to receivers 4504, 4506, and 4508 based on the QoS requirements of the associated data bearer; see Azizi, paragraph [0729]); and
sending a slice configuration request to the network operator apparatus (As shown in FIG. 25, in 2510, control module 2610 may broadcast channel configuration information that specifies multiple channel instances, which may include channel configuration information for channel instances provided by network access node 2002 in addition to channel instances provided by other network access nodes, such as network access node 2004 and network access node 2006; see Azizi, paragraph [0631]), the slice configuration request comprising a QoS of the QoS set (a radio access network may 
Some aspects may be applied with control, paging, and/or random access channels, where multiple of each may be provided that are each tailored for different power-efficiency, reliability, and latency characteristics; see Azizi, paragraph [0565]).
Regarding claim 14, Azizi discloses further comprising monitoring the network slice by monitoring performance indicators corresponding to the supported QoS (The terminal device may then signal the service profile key to a network, which may assign the terminal device to a particular network slice that best meets the QoS requirements indicated by the service profile key. As the services and applications of the terminal device may change over time, in some aspects the terminal device may update the service profile key and therefore enable the network to switch the assigned network slice in order to dynamically improve, or in some cases optimize, the QoS of data transfer for the terminal device; see Azizi, paragraph [1249]. Also see paragraph [1237], “In some aspects of this disclosure, a radio communication network may perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device”).
Regarding claim 15, Azizi discloses wherein each teleoperation configuration of the set is valid for a pre-defined time period (In the exemplary scenarios of FIGS. 152 and 153, control module 13810 may utilize a timer to define the priority service period. In other aspects, the priority service period may be based on location or movement parameters, For example, processing module 15102 may provide the service priority period (e.g., as 
Regarding claim 16, Azizi discloses further comprising receiving, from the network operator apparatus, a notification about the network slice, notifying the TOApplication apparatus about one or more parameters of the network slice (Core infrastructure 14006 may then configure terminal device 13602 according to the selected network slice in 14210. In some aspects, core infrastructure 14006 may notify terminal device 13602 of the selected network slice. For example, core infrastructure 14006 may notify controller 13710 of the selected network slice, provide a radio interface configuration for controller 13710 to use in accordance with the selected network slice; see Azizi, paragraph [1275]. Also see paragraph [1280], “In some aspects, core infrastructure 14006 may explicitly notify terminal device 13602 of the network slice update and provide a new radio interface configuration (if necessary for the network slice update). In some aspects, core infrastructure 14006 may not explicitly notify terminal device 13602 of the network slice update (although core infrastructure 14006 may provide a new radio interface configuration if necessary for the network slice update)”).
Regarding claim 18, Azizi discloses a non-transitory computer-readable storage medium having processor executable instructions stored therein to be executed by a processor of a network operator apparatus, wherein the processor-executable instructions cause the network operator apparatus to implement the method according 
Regarding claim 19, Azizi discloses a non-transitory computer-readable storage medium having processor executable instructions stored therein to be executed by a processor of a teleoperation application (TOApplication) apparatus, wherein the processor-executable instructions cause the TOApplication apparatus to implement the method according to claim 12 (In some aspects, manager application 14102 and dedicated applications 14104-14106 may each be embodied as software logic stored in a non-transitory computer readable medium that is retrieved and executed by application processor 13712. Each of manager application 14102 and dedicated applications 14104-14106 may each be stored as separate program code modules that may be separately executed by application processor 13712; see Azizi, paragraph [1250]).
Azizi does not explicitly discloses the following features.
Regarding claim 1, wherein the processor-executable instructions cause the network operator apparatus to:
create a network slice for teleoperating a teleoperable vehicle along at least one route,
Regarding claim 5, wherein the processor-executable instructions cause the TO Application apparatus to:
communicate, towards a network operator apparatus, a request for creating a network slice for teleoperating a teleoperable vehicle long at least one route;
Regarding claim 11, creating a network slice for teleoperating a teleoperable vehicle along at least one route;
Regarding claim 12, communicating, towards a network operator apparatus, a request for creating a network slice for teleoperating a teleoperable vehicle along at least one route.
In the same field of endeavor (e.g., communication system) Shaw discloses a method for dynamically instantiating network and/or application resources based on QoS that comprises the following features. 
Regarding claim 1, wherein the processor-executable instructions cause the network operator apparatus to:
create a network slice for teleoperating a teleoperable vehicle along at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle (e.g., drones), etc. In one aspect, the QoS management component 110 can assign one or more QoS levels to a communication session associated with the service. As an 
Regarding claim 5, wherein the processor-executable instructions cause the TO Application apparatus to:
communicate, towards a network operator apparatus (Referring now to FIG. 6 there illustrated is an example method 600 that facilitates instantiation of core network slices based on QoS data, according to an aspect of the subject disclosure. In an aspect, method 600 can be implemented by one or more access network devices (e.g., mGW 102) of a communication network (e.g., cellular network). At 602, a service request can be received from a UE; see Shaw, paragraph [0042]), a request for creating a network slice for teleoperating a teleoperable vehicle long at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle ( e.g., drones), etc. In one aspect, the QoS management component 110 can assign one or more QoS levels to a communication session associated with the service. As an example, the QoS levels can be determined based on various factors, such as, but not limited to, … route 
Regarding claim 11, creating a network slice for teleoperating a teleoperable vehicle along at least one route (The SDN controller 406 and/or the mGW 102 can forward traffic (e.g., control plane and user plane data) associated with the service to a specific network slice (e.g., 4081 -408M), and provision the appropriate network application resources for the network slice according to QoS level(s) assigned by the QoS management component 110; see Shaw, paragraph [0034]. Also see paragraph [0026] “the UE can comprise, … an Internet of things (IoT) device, a connected vehicle, at least partially automated vehicle ( e.g., drones), etc. In one aspect, the QoS management component 110 can assign one or more QoS levels to a communication session associated with the service. As an example, the QoS levels can be determined based on various factors, such as, but not limited to, … route travelled by UE”. Also see claim 6, “wherein a request for the service is received from a user equipment and wherein the assigning comprises assigning the respective quality of service levels based on policy data associated with a subscriber account related to the user equipment”);
Regarding claim 12, communicating, towards a network operator apparatus (Referring now to FIG. 6 there illustrated is an example method 600 that facilitates instantiation of core network slices based on QoS data, according to an aspect of the subject disclosure. In an aspect, method 600 can be implemented by one or more access 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Shaw regarding dynamically instantiating network and/or application resources based on QoS into the method related to network slice selection for a terminal device of Azizi. The motivation to do so is to managing core network slices based on QoS level (see Shaw, abstract and paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.